DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/17/2021 has been entered. Claims 1-18 remain pending in the application.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 2/16/2021.
Applicants amendments to the claims have failed to overcome the rejection of claims 1-18 under 35 USC 112 previously set forth in the Non-final Office Action mailed 2/16/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no 10383656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1.	An introducer needle assembly comprising: 
a hollow needle with a needle passage extending from a needle distal end to a needle proximal end; 

a first passage defined from the needle connector through a first post extending proximally of the needle connector, the first passage in communication with the needle passage, and a second passage extending from the device connector through a second post extending distally of the device connector; and 
a compressible member having a tubular body having a third passage extending between of the compressible member, the compressible member secured on the first and second posts such that a continuous passage is defined through the second passage, the third passage, the first passage and the needle passage and wherein the third passage has an inner diameter equal to or less than an inner diameter at a proximal end of the first passage; 
wherein the tubular body has opposed sides with indentations defined therein; and wherein the indentations can be compressed to occlude the third passage to block fluid communication.
2.	The introducer needle assembly according to claim 1 wherein the hub has a 
4.	The introducer needle assembly according to claim 3 wherein the compression pads extend parallel with the plane between the pair of spaced apart 
Authorization for this examiner’s amendment was given in an interview with Keats A. Quinalty on 5/25/2021.
Allowable Subject Matter
Claims 1-18 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an introducer needle assembly as claimed in claim 1 comprising the tubular body having opposed sides with indentations defined therein; and the indentations can be compressed to occlude the third passage to block fluid communication.
In regard to claim 15, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method of inserting a needle into a blood vessel comprising the steps of inserting the needle of the introducer needle assembly of claim 1 into the blood vessel. Claim 15 requires the introducer needle assembly as claimed in claim 1 and is therefore allowable for similar reasons as claim 1 as detailed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783